                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


JIMMY LEE CLAYPOOL,                                    )
                                                       )
       Plaintiff,                                      )
                                                       )      No. 1:19-CV-000867
v.                                                     )
                                                       )
STEADFAST INSURANCE COMPANY,                           )
                                                       )
       Defendant.                                      )


                         DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332 and 1446, defendant Steadfast Insurance Company

(“Steadfast”) hereby gives notice and removes this case to the United States District Court for the

Western District of Texas, Austin Division. Steadfast represents the following in accordance with

the requirement of 28 U.S.C. § 1446(a) for a “short and plain statement of the grounds for removal”:

                                        BASIS FOR REMOVAL

       Steadfast is a defendant in a state court case in which plaintiff Jimmy Lee Claypool

(“Claypool”) alleges entitlement to certain insurance benefits. See Plaintiff’s Original Petition,

attached hereto as Exhibit A.

       Steadfast is a corporation, incorporated and with its principal place of business in the state of

Delaware. Steadfast is a citizen of Delaware, not Texas. Plaintiff is an individual who is citizen of

the state of Texas. Steadfast and Claypool are thus citizens of different states. Claypool alleges more

than $1,000,000 in damages. See Ex. A at ⁋ 6.03.

       Claypool served Steadfast with Plaintiff’s Original Petition on August 15, 2019. Prior to

being served with Plaintiff’s Original Petition, Steadfast had not been served with any pleading or


                                                   1
papers that would show a basis for removal to this Court. This Notice of Removal is timely filed, as

it is being filed within thirty days after service of a summons and Plaintiff’s Original Petition upon

Steadfast as required by 28 U.S.C. § 1446(b).

       As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from Travis

County, Texas, are attached hereto as exhibits. Exhibit A is Plaintiff’s Original Petition. Exhibit B

contains the remainder of the state court file. In accordance with 28 U.S.C. § 1446(d), Steadfast filed

written notice of this removal with the Clerk of the Court of Travis County, Texas. A copy of this

Notice of Removal and the written notice of the same also are being served upon Claypool.

                                    EFFECTUATION OF REMOVAL

       Removal is proper under 28 U.S.C. §§ 1332 and 1441 because the amount in controversy,

exclusive of interest and costs, exceeds $75,000 and the action is between citizens of different states.

Steadfast thus hereby removes this action to the United States District Court for the Western District

of Texas, Austin Division. Venue is proper in this Court pursuant to 28 U.S.C. § 1446(a), as the

United States District Court for the Western District of Texas, Austin Division, is the district in which

Plaintiff’s Original Petition was filed.

       WHEREFORE, Steadfast Insurance Company hereby removes this action to the United States

District Court for the Western District of Texas, Austin Division.




                                                    2
Dated: September 4, 2019.       Respectfully submitted,

                                /s/ William Akins
                                William J. Akins
                                State Bar No. 24011972
                                FISHERBROYLES LLP
                                100 Congress Ave. Suite 2000
                                Austin, Texas 78701
                                Telephone: (214) 924-9504
                                william.akins@fisherbroyles.com

                                Bryan D. Pollard
                                State Bar No. 00795592
                                FISHERBROYLES, LLP
                                Highland Park Place
                                4514 Cole Avenue, Suite 600
                                Dallas, Texas 75205
                                E-Mail:
                                bryan.pollard@fisherbroyles.com
                                Telephone: (214) 984-7153
                                Facsimile: (214) 279-7192

                                ATTORNEYS FOR DEFENDANT
                                STEADFAST INSURANCE
                                COMPANY




                            3
